Citation Nr: 1132241	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-45 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active Navy service from June 1968 to May 1972 and from March 1982 to July 1996, when he retired and was transferred to the Fleet Reserve.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO's satellite office in San Antonio, Texas.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Veteran seeks service connection for asbestosis based upon  his service in the U.S. Navy.  He testified that from 1969 to 1972 he served on the aircraft carrier U.S.S. FRANKLIN D. ROOSEVELT (CV-42) and that he was a boiler repairman.  He indicated that at that time all the lines (pipes) were covered with asbestos because that was the best insulation available.  After his break in service he again went back to being a boilerman and worked in the boiler rooms in another vessel (spelled phonetically in the hearing transcript as MANN, but perhaps the Veteran meant the destroyer U.S.S. MAHAN (DDG-42).  He insists that, although medical records show findings of chronic obstructive pulmonary disease (COPD), his actual disability is asbestosis related to asbestos exposure in service.

The service treatment records (STRs) show that in July 1996 the Veteran was assessed with the diagnostic impression of "asbestos pleural plaques."  Pulmonary function testing showed normal spirometry.  He also had a positive tuberculosis skin test in September 1995.

The retirement physical in May 1996 noted a history of asbestos exposure; a chest computed tomography (CT) scan was normal.  The STRs further show a history of smoking noted in November 1994.  It was noted that the Veteran had chronic smoker's lung sounds in August 1995.

After service, a May 2004 record from Brooke Army Medical Center (BAMC) noted that the Veteran was seen in the Emergency Room and had a history of "asbestos."  A chest radiology report showed bilateral pleural thickening with adjacent parenchymal scar and left base rounded atelectasis.  It was noted that this might be associated with asbestosis-related pleural disease (although no pleural calcifications were seen).  

A January 2006 chest radiology report shows an impression of chronic obstructive pulmonary disease with fibrosis.  A February 2006 addendum to that report notes that comparison was made with chest X-rays on May 28, 1996, and March 14, 2003, and that the spiculated opacity described in the right mid anterior mediastinum corresponded to the chronic somewhat spiculated scarring in the likely right middle lobe and/or inferior anterior segment of the right upper lobe; noted to be slightly more prominent than on the May 28, 1996, examination, but likely unchanged from the March 14, 2003, examination.

A June 2008 chest radiology report shows an impression of COPD with stable scarring, right middle lobe, lingual, and bilateral lower lobes.

In September 2008, a VA examination showed a diagnosis of asbestosis by history, pending diagnostic tests.  An October 2008 addendum to this report notes the July 1996 X-ray showing possible asbestos pleural plaques.  The examiner noted a January 1996 CT scan of the thorax with normal spirometry and rounded atelectasis of the right middle lobe, and a subsequent September 2008 chest X-ray showing COPD with no reference to asbestosis.  In addition, pulmonary function tests in October 2008 showed normal spirometry with normal lung volumes and no evidence of obstruction.  Based on the mixed diagnostic picture, the examiner stated that his inclination would be to say that this could be asbestos-related but he could not make a definite diagnosis or form an opinion with resorting to mere speculation.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service, and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's exposure to asbestos in service is conceded, based on his military occupational duties in the U.S. Navy and the notations in the STRs of past asbestos exposure.  Thus, the determinative issue is whether the Veteran has a current diagnosis of asbestosis related to his asbestos exposure.

There have been notations in the medical records of possible asbestosis.  The most recent VA examiner, in October 2008, found that the Veteran's lung impairment might be related to asbestos exposure, but this could not be resolved with mere speculation.  While the Board accepts that there might be instances where it is medically impossible to make a determination regarding the etiology of a claimed disability, in order for the Board to rely on such a medical opinion, a rationale must be provided.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).  In this case, a rationale was not provided for the medical opinion that the issue could not be resolved without resort to speculation.  Therefore, the medical opinion is inadequate.  For this reason, another medical examination should be provided addressing whether the Veteran's current lung impairment is associated with his exposure to asbestos with a supporting rationale for any opinion offered.

The Veteran testified at the Board hearing that he was seen annually at the BAMC including on December 29, 2008, December 29, 2009, January 11, 2010, and February 7, 2011.  He also said that he had a VA examination in September 2010 to address his lung disability but the machine was inoperable.  Also, the March 2004 BAMC record noted above referred to a chest X-ray dated on March 14, 2003, (although incorrectly entered as March 14, 2004).  None of those medical records are in the claims file.  Therefore, on remand, this must be remedied, as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Brooke Army Medical Center, including a chest X-ray dated on March 14, 2004, or March 14, 2003, and pulmonary treatment from 2009 to 2011, to include treatment on December 29, 2008, December 29, 2009, January 11, 2010, and February 7, 2011.  If efforts to obtain these records are unsuccessful, notify the Veteran and allow for a reasonable period to respond.

2.  Obtain a copy of any VA pulmonary examination report that was provided in September 2010.  If efforts to obtain this record are unsuccessful, notify the Veteran and allow for a reasonable period to respond.

3.  After completion of #1-2 above, schedule the Veteran for a VA pulmonary examination with a physician to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a current lung disability, including asbestosis, which was caused by or is the result of asbestos exposure during military service; or whether such a causal relationship between any present lung disability and service is unlikely (i.e. less than a 50/50 degree of probability).

The examiner should provide a thorough discussion of the Veteran's pulmonary history and confirm that the claims folder has been reviewed.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, an explanation must be provided as to why that is so.

4.  When the development requested has been completed, readjudicate the claim on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

